Citation Nr: 1308413	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet prior to August 19, 2010.  

2.  Entitlement to an increased rating in excess of 60 percent for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet, from August 19, 2010.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1998 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied the Veteran's claim of a rating in excess of 20 percent for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In May 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, in November 2012, the RO granted an increased rating of 60 percent for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet, effective August 19, 2010; and returned the appeal to the Board for further appellate consideration.  

Although the RO has granted a higher rating August 19, 2010, inasmuch as higher ratings are available before and after that date, and  the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing both matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  All notification ad development actions heeded to fairly adjudicate the matters herein decided have been accomplished.

2.  Pertinent to the September 2008 claim for increase, but prior to April 9, 2010, the Veterans inflammatory arthritis included multiple early departures or missed days at work but did not show symptom combinations productive of a definite impairment of health supported or incapacitating exacerbations of three or more times per year.  

3.  Since April 9, 2010, the Veteran's inflammatory arthritis has caused severely incapacitating exacerbations occurring four or more times per year but were not totally incapacitating.

4.  The schedular criteria are deemed adequate to rate the disability under consideration at all pertinent points.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet prior to April 9, 2009 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.459, 4,71a, Diagnostic Code 5002 (2012).  

2.  The criteria for a rating of 60 percent but not higher for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet effective April 9, 2009 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.459, 4,71a, Diagnostic Code 5002 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In October 2008, the RO provided a notice prior to the initial decision that met the requirements.  The notice provided the criteria for an increased rating for the service-connected disability and invited the Veteran to submit evidence of its increased severity and effect on the Veteran's occupation.  The notice provided information on the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of October 2008 and July 2012 VA examinations.  Also of record and considered in connection with the appeal are written statements provided by the Veteran, her spouse, and her employer.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.  

In May 2012, the Board remanded the matter then on appeal to obtain a current VA examination, notice, and additional relevant treatment records.  The AMC provided an adequate notice in May 2012.  The Veteran submitted additional private treatment records from March 2010 to August 2012.  As noted below, an examination was performed in July 2012.  The Board concludes that the examination was adequate because the examiner reviewed the history in and after service and observed the Veteran's current joint and constitutional symptoms and her reports of exacerbations and functional limitations.  The Veteran reported that she did not receive regular VA treatment but submitted additional records of private care for her disease.  Therefore, the Board concludes that there has been substantial compliance with the instructions of the remand.  

In summary, the notice and assistance duties imposed by statute have been considered and satisfied.  Through various notices of the RO and AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II Analysis. 

The Veteran served as a U.S. Army vehicle operator.  She contends that her inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet is more severe than is contemplated in the currently assigned staged ratings.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

As the RO has already assigned staged ratings for the disability under consideration-20 percent prior to August 19, 2010, and 60 percent from that date, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

For an active rheumatoid arthritis process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is assignable for less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods.  A 100 percent rating is assignable when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Board considered an alternative diagnostic code for fibromyalgia, which contemplates widespread musculoskeletal pain and tender points with or without certain features reported by the Veteran such as fatigue, stiffness, and headaches.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2012).   However other features such as depression, anxiety, irritable bowel syndrome, and sleep disturbance are not present.  Moreover, service connection was granted specifically for a connective tissue disease with positive rheumatoid factor that first manifested in service.  The diagnosis of rheumatoid arthritis affecting the joints is most frequently noted by attending physicians and VA examiners.  Diagnostic Code 5002 best contemplates the Veteran's episodes of flare-up dysfunction and offers a higher range of ratings more favorable to the Veteran.  Therefore, the Board concludes that a rating under Diagnostic Code 5002 most closely addresses the diagnosis, nature of symptoms, affected areas of the body, and the effects on occupation and daily activities. 

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 20 percent prior to April 9, 2010 must be denied but that a rating of 60 percent but not higher is warranted effective April 9, 2010.  

Service treatment records show that the Veteran underwent testing for symptoms of joint pain of the extremities and fatigue in 2001.  Blood testing revealed a positive rheumatoid factor, and clinicians variously diagnosed a connective tissue disorder, inflammatory arthritis, and rheumatoid arthritis.  In May 2003, the RO granted service connection for inflammatory arthritis with positive rheumatoid factor and a 20 percent rating under Diagnostic Code 5002, effective the date of claim in April 2003.  The RO granted separate service connection and ratings for limitation of motion of the lumbar spine (later diagnosed as spondylosis of the lumbar spine), metatarsalgia of the left foot, and migraine headaches.  The Veteran was relieved of active duty, placed on the temporary retired list, and permanently retired with severance pay because of the inflammatory arthritis in 2006.   

The RO received the Veteran's claim for an increased rating in September 2008.  

In October 2008, the Veteran underwent VA neurologic and joint examinations.  One physician noted that the Veteran had just recently returned to work after giving birth to a child and was not using all medications while breast feeding.  The Veteran reported greatest discomfort in her hands and feet as well as recurrent headaches and back pain.  The Veteran had difficulty lifting, pushing or pulling with the hands and kneeling and stooping with the lower extremities.  She was able to walk up to one block and did not use braces or assistive devices.  The Veteran reported that she had not missed much work in her sedentary job and had no totally incapacitating episodes in the past year.  On examination, one physician noted limitation of motion of the spine, an inability to walk on toes because of metatarsal pain, and some tenderness of the fingers.  Otherwise, there were no limitations of motion, muscle, or nerve deficits of the extremities. 

The Veteran received regular clinical care for rheumatoid arthritis from a private physician.  Records of this outpatient treatment were obtained for care provided from January 2009 to April 2009 and from March 2010 to August 2012.  

In January 2009, the physician noted that the Veteran had not taken any biologic disease modifying medications since 2005 when she started a family.  Her children were now 27 and 7 months old, and the Veteran was experiencing worsening symptoms in the hand, feet, and back.  X-rays of the feet revealed narrowing joint space and spurring but no erosive changes.  X-rays of the hands were unremarkable.  There were some tender points but good range of motion and no swelling in any joints.  The Veteran was overweight with no other health deficits. 

In February 2009, the physician noted that the Veteran was experiencing a flare-up at the time of the encounter.  The physician noted that X-rays revealed no joint damage but did not record a detailed joint examination.  The physician prescribed biologic response modifying and nonsteroidal anti-inflammatory medications.  In April 2009, the Veteran reported that the medication was "wonderful" and that she had no morning joint stiffness and a good energy level permitting some exercise.  There was no evidence of active synovitis in a complete joint survey.  The physician concluded that the disease symptoms had improved.   The physician noted that the Veteran was working full time and made no mention of incapacitating episodes or days off from work.  

In May 2009, the RO denied a rating in excess of 20 percent for rheumatoid arthritis based largely on the results of the October 2008 VA examination.  Following receipt of the records of private care from January to April 2009, the RO continued to deny an increased rating in a January 2010 statement of the case, noting that there was no evidence of incapacitating exacerbations three or more times per year.  

In a February 2010 statement, the Veteran's employment supervisor noted that the Veteran had been working full time on a U.S. Army post as a civilian property manager for government owned housing.  The job required traveling by automobile around the post for inspections and projects.  In September 2008, the Veteran experienced more frequent episodes of swollen and painful feet after working in the field and requested a transfer with a demotion to a different position in an indoor, sedentary environment.  The employer reported that the Veteran had to leave work because of symptoms of arthritis or migraine headache on nine occasions from October 2008 to January 2010.  The employer provided certain accommodations for the Veteran's comfort at her workstation and that other employees performed filing duties during the Veteran's flare-up episodes.  In a statement received by the RO in March 2010, the Veteran's spouse noted that the Veteran was unable to perform routine activities of child care and difficulty rising from bed, going to work, or participating in family activities during a flare-up episode.  

In March 2010, the Veteran submitted a prescription form in which her attending physician noted, "[The Veteran's] chronic disease can flare painfully necessitating time off from work on average one day per month."  The physician's clinical notes from March 2010 reflect a similar comment regarding time off from work one day per month.  However, the clinical observations show no significant increase in symptoms of the various affected joints.  The physician again noted no active synovitis on a complete joint survey.  The Veteran had no weight gain or loss and no other symptoms of severe impairment of overall health.  In an April 2010 note, the physician further noted that the time off was for incapacitating episodes that required bed rest.  

On August 19, 2010, the physician noted some swelling of the left wrist and tenderness of the right shoulder but no other joint swelling and normal gait and fist closure of the hands.  Nevertheless, the physician noted the Veteran's reports of "rather incapacitating palindromic flares."  The physician noted that flare ups affected multiple joints with "severe pain that is crippling" and lasted for several days.  The physician prescribed separate medication for control of pain.  

In December 2010, the physician noted that the flares occurred immediately prior to the due date of the next injection of the biologic response modifying medication.  The Veteran reported cramping of the hands and feet, but the physician observed no swelling, tenderness, or reduced range of motion on any joint.  On subsequent encounters through August 2012, the Veteran reported variable symptoms.  On some occasions, the Veteran reported being rested and active and on other occasions fatigued with interrupted sleep and hand and foot pain, usually shortly before an injection.  The physician noted that the Veteran was working full time.  No treatment encounters since February 2009 occurred during a flare-up.  

Following the Board's remand, in a June 2012 statement, the Veteran noted that she continued to miss a portion of work at least one to two days every month and one-half to two months at the direction of her physician.  

In July 2012, a VA physician reviewed of the claims file and performed an examination for rheumatoid arthritis including individual assessments of the shoulders, wrists, hands, ankles, and feet, noting involvement of all joints except the left shoulder.  The physician noted that the examination did not take place during a flare-up.   During exacerbations, the Veteran reported that her feet and ankles were stiff and painful with a reduced range of ankle motion and the need to take weight off her feet.  She reported that during an exacerbation her hands were painful with reduced range of finger motion and that her right shoulder was stiff and painful preventing her from dressing unassisted or driving an automobile.  The physician reviewed the X-ray reports from 2008 and 2012 and the private physician's comments and concluded that the progression of the disease was controlled with medication.  Nevertheless, the physician noted that rheumatoid arthritis symptoms can be present in the absence of X-ray findings and did not challenge the Veteran's reports of impairment of function and work capacity during exacerbations.  The physician concluded that the Veteran had exacerbations that occurred more than four times per year but that she was not totally incapacitated.  

In the case of claims for an increased disability rating, the effective date assigned is generally the date of receipt of the claim, or the date the entitlement arose, whichever is later.  However, if the claim is filed within one year of the date that evidence shows an increase in the disability rating has occurred, the earliest date of which an increase is factually ascertainable will be used, not necessarily the date of receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The Board concludes that the higher, 60 percent is warranted from April 9, 2010, the earliest date that there is credible evidence that the Veteran's flare-up episodes are incapacitating and occur more than three times per year.  

The Board first must address the definitions of the terms "impairment of health" and "incapacitating exacerbations" used in Diagnostic Code 5002 and how they apply in the Veteran's case.  In a June 2010 brief, the Veteran's representative noted that the RO's determination that an incapacitating exacerbation required treatment and bed rest ordered by a physician was improper as no such language was present in Diagnostic Code 5002.  The representative did not provide a definition but suggested that leaving or missing work qualified as an incapacitating exacerbation. 

In part, the criteria for a 40 percent rating require "symptom combinations productive of a definite impairment of health."  The criteria for a 60 percent rating include "weight loss and anemia productive of severe impairment of health."  The criteria for 100 percent refer to "constitutional manifestations associated with active joint involvement."  For chronic residuals not associated with an active process, the criteria refer to limitations in the function of the affected joints but not to constitutional symptoms.  In the Veteran's case, the disease affects most upper and lower extremity joints.  The Veteran was granted separate service connection for symptoms of the spine and for headaches.  The Veteran receives injections of biologic disease modifying medications that have whole body effect.  On the other hand, the Veteran has not experienced weight loss or anemia, two constitutional symptoms mentioned in the Diagnostic Code.  The Veteran does experience general fatigue during an exacerbation but is able to continue full time work at other times.  There is no credible evidence of recurrent infections or other symptoms unrelated to dysfunction of the hands and feet and other joints.  Therefore, the Board concludes that the disease has not caused a definite or more severe general impairment of health.  

Diagnostic Code 5002 does not define "incapacitating exacerbations."  The term is "incapacitating episodes" is used elsewhere in 38 C.F.R. § 4.71a in Diagnostic Code 5243 (2012) for intervertebral disc syndrome but note 1 restricts the specific requirements of bed rest and physician treatment to that Code.  

The Veteran, her spouse, and her employer are both competent and credible to consistently report days since October 2008 when the Veteran left work or could not appear at work because of arthritis or headache symptoms.  Three events occurred up to February 2009, one more in March 2010, and another four from May 2009 to January 2010.  The Veteran's spouse is competent and credible to report that the exacerbations affect the Veteran's ability to provide child care and during extreme exacerbations preclude rising from bed and going to work.  However, reports from her attending physician prior to March 2010 are silent for any incapacitating symptoms.  Prior to February 2009, the Veteran was not taking prescription medication because of breast feeding.  The examination in February 2009 was noted by the physician as during a flare-up, but the only dysfunction noted was difficulty buttoning clothing.  The first mention by the physician of a flare-up interfering with employment was the brief statement in March 2010.  One month later on April 9, 2010, the physician noted explicitly that severe exacerbating episodes occurred on the average of one day per month and required bed rest.  Finally, in August 2010, the physician noted that flare ups affected multiple joints with "severe pain that is crippling" and lasted for several days.  

Accordingly, the Board finds that a rating in excess of 20 percent prior to April 9, 2010 for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet is not warranted, but that a 60 percent but no higher rating is  warranted from  April 9, 2010.  Prior to January 2009, the Veteran had a well established disease but was working full time and raising small children without the use of prescription medication.  Although the Veteran transferred to a less demanding position in 2008, there was no credible lay or medical evidence of incapacitating exacerbations.  Starting in January 2009, the Veteran experienced days off from work at a rate greater than three or more times per year.  However, it was not factually ascertainable that the days off from work were so severe as to cause incapacitation.  The Veteran's spouse noted in March 2010 that extreme exacerbations required bed rest but did not indicate which days off from work up to that time were of that level of severity.  The outpatient treatment records of the private physician through February 2009 including the report that day of an examination during a flare-up do not reflect symptoms that are incapacitating.  The physician's brief statement in March 2010 report that the Veteran's disease required time off from work but he did not describe the symptoms as incapacitating until his written statement dated April 9, 2010 when he additionally noted that the symptoms during an exacerbation were "severe" and required  bed rest.  The Board does not imply that bed rest is a requirement for a higher rating but only that the physician's comment was the first factually ascertainable time when the exacerbating symptoms were severe and incapacitating rather than simply requiring a day off from work.  

A rating in excess of 60 percent is not warranted at any time because the Veteran's disease with constitutional manifestations of fatigue but not weight loss, anemia, or infections is not totally incapacitating.  None of the physicians including the private attending physician or the VA examiner in July 2012 noted a total level of incapacitation or disability.  The Veteran does experience severely incapacitating episodes four or more times per year that interfere with dressing and driving but is able to maintain full time employment with accommodations and limited time off because of the disease.   

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at point pertinent to this appeal, the Veteran's service-connected inflammatory arthritis has reflected s so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Although the qualitative gap between isolated incapacitating exacerbations and total incapacity is large, the Veteran is able to maintain her full time position albeit with accommodations in the workplace and modest authorized time off acceptable to the employer.  The Veteran receives periodic injections and uses oral pain medication but has not required a more demanding or invasive treatment regimen.  There is no restriction of activities when not experiencing an exacerbation.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the record supports assignment of a 60 percent but no higher rating for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet, effective April 9, 2010.   The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for the 60 percent rating are met as of April 9, 2010, but finds that the preponderance of the evidence is against assignment of any higher rating prior to or since that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A rating in excess of 20 percent for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet, prior to April 9, 2010, is denied.  

A 60 percent but not higher rating for inflammatory arthritis, with positive rheumatoid factor, involving bilateral hands and bilateral feet, effective April 9, 2010, is granted, subject to the legal authority governing the payment of VA compensation.    



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


